Upon leave granted, appellant filed an information in the nature of quo warranto in the circuit court of McHenry county against appellees to require them to show by what warrant or authority they claim to have and exercise powers of village officers in certain territory in that county. Appellees filed a plea of justification and a motion to dismiss the proceedings. The theory of appellant is that the territory was not legally organized as a village because the petition to the county court for submitting that question to the electors did not have the requisite number of signatures. At the hearing appellees presented to the court a certified copy of a subsequent act of the General Assembly validating such proceedings. On their motion the proceedings were dismissed by the trial court. Appellant prosecuted an appeal directly to this court.
A public office is not a franchise. A proceeding to test the right of a person to hold and execute the duties of such an office does not involve a franchise, and therefore does not confer jurisdiction on this court to review the judgment on direct appeal. People v. Hogan, 335 Ill. 463; People v. Sweazey, 321 id. 180; People v. Pettow, 320 id. 572; Graham v. People, 104 id. 321.
The cause is transferred to the Appellate Court for the Second District.
Cause transferred. *Page 300